Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  grammar.  Examiner suggests amending as follows: 20. A method of maneuvering a scooter comprising: adjusting a first one or more wheels having self-centering casters; adjusting a second one or more wheels with a handlebar; and combining adjusting of the first and second one or more wheels to drift. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: use of the word hypothetical.  Examiner suggests deleting the word to prevent ambiguity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron et al. (US 2017/0088224 A1).
Regarding claim 1, Baron et al. discloses a drift scooter, comprising: handlebars (handle 250) operatively coupled to a front wheel (front wheel 220) and mounted from a scooter body (structure 219); first and second legs extending from the scooter body (tubes 240 & 241; Fig. 2); first and second castered rear wheels mounted from the respective first and second legs (wheels 230 & 231; Fig. 2; Para. 0038); and first and second foot platforms (footboards 260 & 261) operatively coupled with the respective first and second castered rear wheels wherein the first and second foot platforms pivot, wherein the first and second rear wheels are adjusted in response to pivoting of the respective first and second foot platforms (Paras. 0028-0030; Fig. 2).   
	In regards to claim 20, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be met by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the Claimed method, it can be assumed that the device will perform the claimed process.  See MPEP 2112.02.
	

Regarding claim 11, Baron et al. discloses the drift scooter of claim 1, wherein a distance from the first leg to the second leg is kept constant during pivoting of the respective first and second foot platforms (Para. 0027 discloses means of attaching the tubes, such as by bolts or welding, these attachment means would keep the first and second legs spacing constant during pivoting of the first and second platforms).  

Regarding claim 13, Baron et al. discloses drift scooter of claim 1, wherein one of the first foot platform pivots symmetrically from an initial forward position in a clockwise direction and in a counterclockwise direction (Para. 0033).  

Regarding claim 14, Baron et al. discloses the drift scooter of claim 1, wherein at least one of the first and second foot platforms includes a wedge shaped front edge (Fig. 3).  

Regarding claim 16, Baron et al. discloses the drift scooter of claim 1, wherein each of the first and second foot platforms further comprises two sidewalls raised relative to a surface of the corresponding platform, and wherein 13DGL 10200WO the two sidewalls are on opposite sides of the corresponding platforms, thereby forming a partial boundary restrict lateral movement on the platform (Fig. 2).  

Regarding claim 18, the drift scooter of claim 1, wherein a hypothetical extension of each of the first and second legs intersects a pivot axis of the corresponding first and second castered rear wheel (Fig. 2).  

Regarding claim 19, Baron et al. discloses the drift scooter of claim 1, wherein the handlebar (handle 250) is fixed relative to the front wheel by a shaft (see tube 210 with tube 212), and wherein the shaft is vertical in a riding configuration (Fig. 2), and wherein the shaft pivots relative to the front wheel to a storage configuration, and wherein, in the storage configuration, the handlebar is located between the first and second rear wheels (Para. 0037).  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al.
Regarding claim 2, Baron et al. discloses the drift scooter of claim 1, wherein at least one of the first and second foot platforms pivots from an initial forward position about a pivot axis in a clockwise direction (Para. 0032).  Baron et al., however, is silent as to the exact amount of degrees his device is capable of rotating.  While Baron et al. is known to rotate in the clockwise direction, it remains unclear whether Baron et al. is capable of rotation more than 60 degrees about a pivot axis in a clockwise direction.  Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a range of rotation more than 60 degree about a pivot axis in a clockwise direction, so as to allow the scooter to be adapted for use by various sized riders, thereby allowing the rider to turn their feet comfortably left or right when riding the scooter (Para. 0032).

Regarding claim 3, Baron et al. discloses the drift scooter of claim 2, wherein the at least one of the first and second foot platforms pivots from the initial forward position about the pivot axis in the clockwise direction (Para. 0032).  Baron et al., however, is silent as to the exact amount of degrees his device is capable of pivoting.  While Baron et al. is known to rotate in the clockwise direction, it remains unclear whether Baron et al. is capable of rotation more than 80 degrees about a pivot axis in a clockwise direction.   Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a range of rotation more than 80 degree about a pivot axis in a clockwise direction, so as to allow the scooter to be adapted for use by various sized riders, thereby allowing the rider to turn their feet comfortably left or right when riding the scooter (Para. 0032).

Regarding claim 4, Baron et al. discloses the drift scooter of claim 3, wherein at least one of the first and second foot platforms pivots from an initial forward position about a pivot axis in a counterclockwise direction (Para. 0032).  Baron et al., however, is silent as to the exact amount of degrees his device is capable of rotating.  While Baron et al. is known to rotate in the counterclockwise direction, it remains unclear whether Baron et al. is capable of rotation more than 60 degrees about a pivot axis in a counterclockwise direction.  Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a range of rotation more than 60 degree about a pivot axis in a counterclockwise direction, so as to allow the scooter to be adapted for use by various sized riders, thereby allowing the rider to turn their feet comfortably left or right when riding the scooter (Para. 0032).

Regarding claim 5, Baron et al. discloses the drift scooter of claim 4, wherein at least one of the first and second foot platforms pivots from an initial forward position about a pivot axis in a counterclockwise direction (Para. 0032).  Baron et al., however, is silent as to the exact amount of degrees his device is capable of rotating.  While Baron et al. is known to rotate in the counterclockwise direction, it remains unclear whether Baron et al. is capable of rotation more than 80 degrees about a pivot axis in a counterclockwise direction.  Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a range of rotation more than 60 degree about a pivot axis in a counterclockwise direction, so as to allow the scooter to be adapted for use by various sized riders, thereby allowing the rider to turn their feet comfortably left or right when riding the scooter (Para. 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. in view of Shelton (US 4,540,192 A).
Regarding claims 6-8: Baron et al. does not disclose comprising one or more springs (spring 21) that forces one of the first and second foot platforms (support board 15) to return to an initial forward position from a first turned position in a side of one direction of a clockwise direction and a counterclockwise direction; wherein the one or more springs forces the one of the first and second foot platforms to return to the initial forward position from a second turned position in a side of the other direction of the clockwise direction and the counterclockwise direction; and  wherein the one or more springs are disposed under the one of the first and second foot platforms (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a spring to bias the support boards in the manner as claimed by applicant and taught by Shelton for the purpose of increasing the efficiency of the device since the support boards will always return to the in use position automatically.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. in view of Hadley (US 2016/0229485 A1).
Regarding claim 10, Baron et al. discloses the drift scooter of claim 1, but does not disclose a motor operably coupled with the front wheel.  It is well known in the scooter art to provide a motor to power a front wheel in order to provide electric power to drive the front wheel.  Hadley teaches providing an electric motor (electric motor 23) to power the front wheel (front wheel 12) of his scooter (Para. 0032).  Based on the teachings of Hadley it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide a motor powered front wheel in order to provide electric power so a user does not have to manually propel the scooter forward.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein a cavity is formed inside the one of the first and second foot platforms, and the one or more springs are disposed in the cavity.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein a pivot axis about which the first foot platform pivots overlap with the first rear wheel in a plan view
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the wedge shaped front edge is raised relative to a surface of the corresponding platform and forms a partial boundary of the surface.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art reference, Baron et al., teaches the pivot range of foot platform (260) being obstructed by leg (240) due to portion 280 (Fig. 3; Para. 0033).

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JOHN D WALTERS/Primary Examiner, Art Unit 3618